 1                                UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3                                                ***
 4    JOHN RUIZ,                                           Case No. 2:18-cv-00091-RFB-EJY
 5                  Plaintiff,
                                                                        ORDER
 6           v.
 7    NEVADA DEPARTMENT OF
      CORRECTIONS, et al.,
 8
                    Defendants.
 9

10          Before the Court is Defendant Dr. John Scott’s Motion for Extension of Time to File
11   Response to First Amended Complaint (ECF No. 54). The Motion is signed by Charles D. Hopper
12   who seeks a 45 day extension of time to file a responsive pleading to Plaintiff’s First Amended
13   Complaint because he just returned from medical leave. The Court denies this request but grants a
14   two week extension of the responsive pleading due date.
15          Accordingly,
16          IT IS HEREBY ORDERED that Defendant’s Motion for Extension of Time to File Response
17   to First Amended Complaint (ECF No. 54) is DENIED.
18          IT IS FURTHER ORDERED that Defendant Dr. John Scott is granted an extension to file a
19   responsive pleading to Plaintiff’s First Amended Complaint to February 21, 2020.
20         DATED: February 6, 2020
21

22
                                         ELAYNA J. YOUCHAH
23                                       UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                   1
